DETAILED ACTION
The assigned examiner for the instant application has changed from Julia Reidy to Colin T. Sakamoto in Art Unit 3793.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 (and dependent claims thereof1) are rejected for multiple reasons.
Reason 1: It is unclear to ordinarily skilled artisan what is meant by “form a plurality of sub-apertures from the acquired ultrasound data” (claim 1)/“forming a plurality of sub-apertures from the acquired ultrasound data” (claim 11). It is further unclear what is meant by “form a plurality of apertures from the acquired ultrasound data” (claim 1)/ “forming a plurality of apertures from the acquired ultrasound data” (claim 11).
The ordinarily skilled artisan would have understood the term “aperture” to mean the area of the transducer that is active for transmission and/or reception of ultrasound waves. In the case of a single element transducer, the aperture is merely corresponds to the single element itself. In the case of conventional phased-array (see figure below; right), all the elements in the array are used for beamforming/beamsteering; therefore, the aperture of corresponds to the entire extent of the array. In the case of a conventional linear or curvilinear array (see figure below; left and center), while the entire array (i.e., all the elements in the array) is used for imaging, only a subset of the elements is used for any given transmission/reception event to collect data for a respective scanline corresponding to said subset. The currently active subset is conventionally referred to as a “sub-aperture”.

    PNG
    media_image1.png
    186
    400
    media_image1.png
    Greyscale

aperture” and “sub-aperture” as would be understood in the ordinarily skilled artisan in context of the ultrasound imaging art, it is unclear to the ordinarily skilled artisan what form(ing) a plurality of (sub-) apertures from the acquired ultrasound data means because (sub-)apertures are not formed from ultrasound data2 per se.
Reason 2: It is unclear what is meant by “determine a flow estimate associated with the anatomy based on at least one of: a comparison of different sub-apertures within an ensemble; a comparison of different ensembles within an aperture; or a comparison of different apertures” (claim 1)/ “determining a flow estimate associated with the anatomy based on at least one of. a comparison of different sub-apertures within an ensemble; a comparison of different ensembles within an aperture; or a comparison of different apertures” (claim 11) because it is unclear how a comparison of the different sub-apertures/ensembles/apertures themselves can form the basis of determining a flow estimate associated with the anatomy as recited in the claim.

Regarding claims 3 and 4, it is unclear to the ordinarily skilled artisan what it means for sub-apertures to comprise (non-)contiguous sequences of the plurality of transmit-receive pairs as recited in the claims, because a sub-apertures are not made of sequences per se. As discussed above, sub-apertures are merely the active area/portion of the ultrasound transducer; i.e., in the case of the transducer array, which transducers elements are active. Of course, different sub-apertures and can be 

Remarks Regarding Prior Art
MPEP 2173.06 recites in part: “When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
In accordance with MPEP 2173.06, it would not be proper to reject the claims over prior art at this time because the claims are indefinite to the extent that the examiner is not able to understand a crucial/essential features of the invention (i.e., the “sub-apertures” and “apertures”). Any attempt to try to piece together a rejection would be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but it cannot be determined whether the arguments are persuasive because the claims are indefinite as discussed above.
Applicant argues that Mo and Spencer, even when combined, does not disclose or suggest “… forming a plurality of transmit-receive pairs of acoustic elements; form a plurality of sub-apertures from the acquired ultrasound data, each sub-aperture comprising a portion of the plurality of transmit-receive pairs; form a plurality of temporally-spaced ensembles by grouping the plurality of sub-apertures; form a plurality of apertures from the acquired ultrasound data, each aperture comprising a portion of the plurality of ensembles,” as recited in the claims.
Response: It cannot be determined whether Mo (either alone or combined with Spencer) discloses or suggests “… forming a plurality of transmit-receive pairs of acoustic elements; form a plurality of sub-apertures from the acquired ultrasound data, each sub-aperture comprising a portion of the plurality of transmit-receive pairs; form a plurality of temporally-spaced ensembles by grouping the plurality of sub-apertures; form a plurality of apertures from the acquired ultrasound data, each aperture comprising a portion of the plurality of ensembles,” as recited in the claims because the limitation in question is indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Dependent claims 2-10 and 12-20 are rejected by virtue of their respective dependencies on claims 1 and 11.
        2 Ultrasound data is construed to mean data/information that represents and/or processed from the received ultrasound echoes; e.g., raw RF data, envelope detected data (i.e, A-line/A-mode), B-mode data, etc.